                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Attorneys for Debtors and
                               14   Debtors in Possession
      767 Fifth Avenue




                               15

                               16                           UNITED STATES BANKRUPTCY COURT

                               17                           NORTHERN DISTRICT OF CALIFORNIA

                               18                                   SAN FRANCISCO DIVISION

                               19
                                    In re:                                            Case No. 19-30088 (DM)
                               20                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case)
                               21
                                              - and -                                 (Jointly Administered)
                               22
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               23   COMPANY,                                          OCTOBER 23, 2019, 10:00 A.M.
                                                                                      OMNIBUS HEARING
                               24                               Debtors.
                               25                                                     Date: October 23, 2019
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 10:00 a.m. (Pacific Time)
                               26   Affects both Debtors                            Place: United States Bankruptcy Court
                                    * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                               27   No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 4382       Filed: 10/22/19     Entered: 10/22/19 12:48:26    Page 1 of
                                                                             6
                                1                              PROPOSED AGENDA FOR
                                                        OCTOBER 23, 2019, 10:00 A.M. (PACIFIC TIME)
                                2                                 OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   STATUS CONFERENCE
                                5         1.      Order Terminating Exclusivity: Order Granting Joint Motion of the Official
                                    Committee of Tort Claimants and Ad Hoc Committee of Senior Unsecured Noteholders to
                                6   Terminate the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1) of the Bankruptcy
                                    Code [Dkt. 4167].
                                7
                                                  A.     Debtors’ First Amended Joint Chapter 11 Plan of Reorganization
                                8                        [Dkt. 3966].
                                9                 B.     Order Denying Debtors’ Second Exclusivity Extension Motion
                                                         [Dkt. 4168].
                               10
                                                  C.     Joint Chapter 11 Plan of Reorganization of Official Committee of Tort
                               11                        Claimants and Ad Hoc Committee of Senior Unsecured Noteholders
                                                         [Dkt. 4257].
                               12
                                                  D.     Plan Schedule Statement of the Official Committee of Tort Claimants
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                         [Dkt. 4333].
      767 Fifth Avenue




                               14                 E.     Statement of the Ad Hoc Committee of Senior Unsecured Noteholders
                                                         Regarding Status Conference on Competing Plans of Reorganization [Dkt.
                               15                        4373].
                               16                 F.     Debtors’ Preliminary Response to Plan Scheduling Statement of the
                                                         Official Committee of Tort Claimants [Dkt. 4381].
                               17
                                                  Status: Pursuant to Docket Text Order dated October 9, 2019, the Court will hold
                               18                 a status conference regarding the two competing plans.
                               19   CONTESTED MATTERS GOING FORWARD
                               20          2.      Subrogation Settlement and RSA Motion: Debtors’ Motion Pursuant to
                                    11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for Entry of an Order (I)
                               21   Authorizing the Debtors to Enter into Restructuring Support Agreement with the Consenting
                                    Subrogation Claimholders, (II) Approving the Terms of Settlement with Such Consenting
                               22   Subrogation Claimholders, Including the Allowed Subrogation Amount, and (III) Granting
                                    Related Relief [Dkt. 3992].
                               23
                                                  Response Deadline: October 16, 2019, at 4:00 p.m. (Pacific Time).
                               24
                                                  Responses Filed:
                               25
                                                  A.     Limited Objection of California Governor’s Office of Emergency Services
                               26                        and California Department of Veterans Affairs to Debtors’ Subrogation
                                                         Settlement and RSA Motion [Dkt. 4220].
                               27

                               28


                             Case: 19-30088     Doc# 4382     Filed: 10/22/19    Entered: 10/22/19 12:48:26      Page 2 of
                                                                           6
                                1              B.    Objection of BOKF, NA as Indenture Trustee to Debtors’ Motion
                                                     Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004
                                2                    and 9010 for Entry of an Order (I) Authorizing the Debtors to Enter into
                                                     Restructuring Support Agreement with the Consenting Subrogation
                                3                    Claimholders, (II) Approving the Terms of Settlement with Such
                                                     Consenting Subrogation Claimholders, Including the Allowed Subrogation
                                4                    Amount, and (III) Granting Related Relief [Dkt. 4231].
                                5              C.    Opposition of Official Committee of Tort Claimants to Debtors’ Motion
                                                     Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004
                                6                    and 9010 for Entry of an Order (I) Authorizing the Debtors to Enter into
                                                     Restructuring Support Agreement with the Consenting Subrogation
                                7                    Claimholders, (II) Approving the Terms of Settlement with Such
                                                     Consenting Subrogation Claimholders, Including the Allowed Subrogation
                                8                    Amount, and (III) Granting Related Relief [Dkt. 4232].
                                9              D.    Declaration of David J. Richardson in Support of Opposition of Official
                                                     Committee of Tort Claimants to Debtors’ Motion Pursuant to
                               10                    11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for
                                                     Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring
                               11                    Support Agreement with the Consenting Subrogation Claimholders, (II)
                                                     Approving the Terms of Settlement with Such Consenting Subrogation
                               12                    Claimholders, Including the Allowed Subrogation Amount, and (III)
                                                     Granting Related Relief [Dkt. 4235].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                               E.    Objection of the Official Committee of Unsecured Creditors to the
      767 Fifth Avenue




                               14                    Debtors’ Subrogation Settlement and RSA Motion [Dkt. 4236].
                               15              F.    Objection of the United States of America to Debtors’ Motion Pursuant to
                                                     11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for
                               16                    Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring
                                                     Support Agreement with the Consenting Subrogation Claimholders, (II)
                               17                    Approving the Terms of Settlement with Such Consenting Subrogation
                                                     Claimholders, Including the Allowed Subrogation Amount, and (III)
                               18                    Granting Related Relief [Dkt. 4237].
                               19              G.    The Adventist Claimants’ Objection to the Debtors’ Motion Pursuant to
                                                     11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for
                               20                    Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring
                                                     Support Agreement with the Consenting Subrogation Claimholders, (II)
                               21                    Approving the Terms of Settlement with Such Consenting Subrogation
                                                     Claimholders, Including the Allowed Subrogation Amount, and (III)
                               22                    Granting Related Relief [Dkt. 4239].
                               23              H.    Objection of the Ad Hoc Committee of Senior Unsecured Noteholders to
                                                     Debtors’ Motion to Enter into Restructuring Support Agreement with the
                               24                    Consenting Subrogation Claimholders [Dkt. 4241].
                               25              I.    Ad Hoc Group of Subrogation Claim Holders’ Reply in Support of
                                                     Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R.
                               26                    Bankr. P. 6004 and 9010 for Entry of an Order (I) Authorizing the Debtors
                                                     to Enter into Restructuring Support Agreement with the Consenting
                               27                    Subrogation Claimholders, (II) Approving the Terms of Settlement with
                               28


                             Case: 19-30088   Doc# 4382   Filed: 10/22/19    Entered: 10/22/19 12:48:26       Page 3 of
                                                                       6
                                1                     Such Consenting Subrogation Claimholders, Including the Allowed
                                                      Subrogation Amount, and (III) Granting Related Relief [Dkt. 4348].
                                2
                                               J.     Declaration of Benjamin P. McCallen in Support of Ad Hoc Group of
                                3                     Subrogation Claim Holders’ Reply in Support of Debtors’ Motion
                                                      Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004
                                4                     and 9010 for Entry of an Order (I) Authorizing the Debtors to Enter into
                                                      Restructuring Support Agreement with the Consenting Subrogation
                                5                     Claimholders, (II) Approving the Terms of Settlement with Such
                                                      Consenting Subrogation Claimholders, Including the Allowed Subrogation
                                6                     Amount, and (III) Granting Related Relief [Dkt. 4348-1].
                                7              K.     Declaration of Homer Parkhill in Support of the Ad Hoc Group of
                                                      Subrogation Claim Holders’ Statement in Support of the Subrogation
                                8                     Settlement and RSA Motion [Dkt. 4348-2].
                                9              L.     The Baupost Group, L.L.C.’s Joinder in the Ad Hoc Group of Subrogation
                                                      Claim Holders’ Reply in Support of Debtors’ Motion Pursuant to
                               10                     11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for
                                                      Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring
                               11                     Support Agreement with the Consenting Subrogation Claimholders, (II)
                                                      Approving the Terms of Settlement with Such Consenting Subrogation
                               12                     Claimholders, Including the Allowed Subrogation Amount, and (III)
                                                      Granting Related Relief [Dkt. 4365].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                               M.     Joinder of Certain PG&E Shareholders to the Debtors’ Reply in Support
      767 Fifth Avenue




                               14                     of Subrogation Claims Settlement and RSA Motion [Dkt. 4367].
                               15              N.     Joinder by TURN in Objections and Opposition to Debtors’ Motion
                                                      Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004
                               16                     and 9010 for Entry of an Order (I) Authorizing the Debtors to Enter into
                                                      Restructuring Support Agreement with the Consenting Subrogation
                               17                     Claimholders, (II) Approving the Terms of Settlement with Such
                                                      Consenting Subrogation Claimholders, Including the Allowed Subrogation
                               18                     Amount, and (III) Granting Related Relief [Dkt. 4377].
                               19              Related Documents:
                               20              O.     Declaration of Jason P. Wells in Support of Debtors’ Motion Pursuant to
                                                      11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9010 for
                               21                     Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring
                                                      Support Agreement with the Consenting Subrogation Claimholders, (II)
                               22                     Approving the Terms of Settlement with Such Consenting Subrogation
                                                      Claimholders, Including the Allowed Subrogation Amount, and (III)
                               23                     Granting Related Relief [Dkt. 3993].
                               24              P.     Debtors’ Reply in Support of Subrogation Claims Settlement and RSA
                                                      Motion [Dkt. 4339].
                               25
                                               Status: This matter is going forward on a contested basis.
                               26

                               27

                               28


                             Case: 19-30088   Doc# 4382    Filed: 10/22/19    Entered: 10/22/19 12:48:26       Page 4 of
                                                                        6
                                1           3.      Baker & Hostetler Employment Scope Application: Application of the Official
                                    Committee of Tort Claimants for Entry of an Order (I) Confirming the Scope of Employment of
                                2   Baker & Hostetler LLP, or Alternatively (II) Amending the Order Approving Application of the
                                    Official Committee of Tort Claimants Pursuant to 11 U.S.C. § 1103 and Fed. R. Bankr. P. 2014
                                3   and 5002, for an Order Authorizing Retention and Employment of Baker & Hostetler LLP,
                                    Effective as of February 15, 2019 (Doc. No. 1331) [Dkt. 4018].
                                4
                                                  Response Deadline: October 15, 2019, at 4:00 p.m. (Pacific Time).
                                5
                                                  Responses Filed:
                                6
                                                  A.     Reservation of Rights of the Official Committee of Unsecured Creditors
                                7                        Regarding the Retention Order [Dkt. 4207].
                                8                 B.     Debtors’ Response and Objection to TCC’s Application to Expand the
                                                         Scope of Baker & Hostetler LLP’s Retention [Dkt. 4210].
                                9
                                                  Related Documents:
                               10
                                                  C.     Application of the Official Committee of Tort Claimants Pursuant to
                               11                        11 U.S.C. § 1103 and Fed. R. Bankr. P. 2014 and 5002, for an Order
                                                         Authorizing Retention and Employment of Baker & Hostetler LLP,
                               12                        Effective as of February 15, 2019 [Dkt. 934].
Weil, Gotshal & Manges LLP




                               13                 D.     Declaration of Cecily A. Dumas in Support of the Application of the
 New York, NY 10153-0119




                                                         Official Committee of Tort Claimants Pursuant to 11 U.S.C. § 1103 and
      767 Fifth Avenue




                               14                        Fed. R. Bankr. P. 2014 and 5002, for an Order Authorizing Retention and
                                                         Employment of Baker & Hostetler LLP, Effective as of February 15, 2019
                               15                        [Dkt. 935].
                               16                 E.     Declaration of Karen M. Lockhart in Support of the Application of the
                                                         Official Committee of Tort Claimants Pursuant to 11 U.S.C. § 1103 and
                               17                        Fed. R. Bankr. P. 2014 and 5002, for an Order Authorizing Retention and
                                                         Employment of Baker & Hostetler LLP, Effective as of February 15, 2019
                               18                        [Dkt. 936].
                               19                 F.     Verified Statement of Cecily A. Dumas in Support of Application of the
                                                         Official Committee of Tort Claimants for Entry of an Order (I)
                               20                        Confirming the Scope of Employment of Baker & Hostetler LLP, or
                                                         Alternatively (II) Amending the Order Approving Application of the
                               21                        Official Committee of Tort Claimants Pursuant to 11 U.S.C. § 1103 and
                                                         Fed. R. Bankr. P. 2014 and 5002, for an Order Authorizing Retention and
                               22                        Employment of Baker & Hostetler LLP, Effective as of February 15, 2019
                                                         (Doc. No. 1331) [Dkt. 4019].
                               23
                                                  G.     Reply in Support of Application of the Official Committee of Tort
                               24                        Claimants for Entry of an Order (I) Confirming the Scope of Employment
                                                         of Baker & Hostetler LLP, or Alternatively (II) Amending the Order
                               25                        Approving Application of the Official Committee of Tort Claimants
                                                         Pursuant to 11 U.S.C. § 1103 and Fed. R. Bankr. P. 2014 and 5002, for an
                               26                        Order Authorizing Retention and Employment of Baker & Hostetler LLP,
                                                         Effective as of February 15, 2019 (Doc. No. 1331) [Dkt. 4296].
                               27

                               28


                             Case: 19-30088    Doc# 4382      Filed: 10/22/19   Entered: 10/22/19 12:48:26       Page 5 of
                                                                           6
                                1                  Related Orders:
                                2                  H.     Order Approving Application of the Official Committee of Tort Claimants
                                                          Pursuant to 11 U.S.C. § 1103 and Fed. R. Bankr. P. 2014 and 5002, for an
                                3                         Order Authorizing Retention and Employment of Baker & Hostetler LLP,
                                                          Effective as of February 15, 2019 [Dkt. 1331].
                                4
                                                   Status: This matter is going forward on a contested basis.
                                5
                                    RESOLVED MATTER
                                6
                                            4.    Second Exclusivity Extension Motion: Motion to Extend Exclusivity Period for
                                7   Filing a Chapter 11 Plan and Disclosure Statement Motion of Debtors Pursuant to 11 U.S.C.
                                    section 1121(d) to Further Extend Exclusive Periods Filed by Debtor PG&E Corporation
                                8   [Dkt. 4005].
                                9                  Response Deadline: October 16, 2019, at 4:00 p.m. (Pacific Time).
                               10                  Responses Filed: No responses were filed.
                               11                  Related Documents:
                               12                  A.     Declaration of John Boken in Support of Motion of Debtors Pursuant to 11
                                                          U.S.C. section 1121(d) to Further Extend Exclusive Periods [Dkt. 4007].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                   Related Orders:
      767 Fifth Avenue




                               14
                                                   B.      Order Denying Debtors’ Second Exclusivity Extension Motion
                               15                          [Dkt. 4168].
                               16                  Status: This Motion was denied [Dkt. 4168] and taken off calendar by Docket
                                                   Text Order on October 9, 2019.
                               17
                                            PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               18   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                    http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               19   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                    agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                               20   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                    mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                               21   on the Bankruptcy Court’s website.
                               22   Dated: October 22, 2019                      WEIL, GOTSHAL & MANGES LLP
                                                                                 KELLER & BENVENUTTI LLP
                               23

                               24                                                By:      /s/ Jane Kim
                                                                                          Jane Kim
                               25
                                                                                 Attorneys for Debtors and Debtors in Possession
                               26

                               27

                               28


                             Case: 19-30088     Doc# 4382      Filed: 10/22/19    Entered: 10/22/19 12:48:26        Page 6 of
                                                                            6
